El Juez Peesidente Señor- del Toro,
emitió la opinión del tribunal.
Melitón Piña fué denunciado por portar un revólver, arma prohibida, y condenado a un mes de cárcel. No conforme, apeló. Admite que portaba el arma a que se refiere la de-*763imñcia, pero sostiene qne lo hacía en forma tal que estaba autorizado para ello por la ley.
La prueba del fiscal demostró que yendo, en automóvil, por la carretera de Ceiba a la Playa de Naguabo, el policía José Flores, vió al acusado que caminaba, a caballo, por la misma carretera, portando sobre su persona un revólver; que trató inmediatamente de comunicarse con él, pero no pudo, y lo siguió como un kilómetro basta que logró detenerlo. La prueba de la defensa tiende a demostrar que el acusado se encontraba dentro de la colonia “Aurora” de la cual era mayordomo y que allí y nó en la carretera fué que el policía le pidió el arma. El conflicto fué resuelto en contra del acusado, y nada demuestra pasión, prejuicio o parcialidad por parte de la corte sentenciadora.
Lo dicho bastaría para confirmar la sentencia, pero el apelante insiste en que aun aceptando la prueba de El Pueblo, tenía derecho a portar el arma, ya que era el mayordomo de una finca y usaba el arma en relación con ella.
Puede admitirse como probado que el acusado era ma-yordomo de una finca, pero habiéndose demostrado que tran-sitaba por una carretera pública con el arma, caminando por ella “como un kilómetro”, según dice el policía denun-ciante, o “por un largo trecho”, como asegura otro testigo, es necesario concluir que no le ampara la excepción que in-voca, contenida en el artículo 5, número 5, de la Ley número 14 de 1924, prohibiendo la portación de armas, así:
“Artículo 5. — Las disposiciones de esta ley no serán aplicables—
(í # * $ # # %
“o. A la portación de armas dentro de la propia casa o finca.”
No fija la ley excepción alguna con respecto a mayordo-mos de fincas. A un mayordomo puede favorecerle la ex-cepción de “dentro de la propia. . . finca”, pero será cuando esté dentro de la finca.
Cita el apelante en apoyo de su teoría varias decisiones de esta corte. Ninguna es aplicable. La que más pudiera *764favorecerle, la de El Pueblo v. Díaz, 37 D.P.R. 455, fija la regla así:
“El que un celador de una finca baga uso ilegal de un arma— machete — dentro de dicha finca y en camino de la misma, no le hace culpable del delito de portar armas en ausencia de prueba al efecto de que dicho camino era publico.”
Y aquí la prueba existe.

Debe confirmarse la sentencia apelada.